                                        IN THE
                             UNITED STATES DISTRICT COURT
                                       FOR THE
                             WESTERN DISTRICT OF VIRGINIA
                                  DANVILLE DIVISION

UNITED STATES OF AMERICA                      )
                                              )
       v.                                     )       Criminal No. 4:18-cr-00011
                                              )
MARCUS JAY DAVIS                              )
    Et al.                                    )

                    UNITED STATES’ REPLY IN SUPPORT OF
              MOTION FOR DISCLOSURE OF DEFENSE WITNESS LISTS

       The United States, by counsel, respectfully submits this Reply in support of its oral motion

for disclosure of the Defendants’ witness lists made on September 27, 2019.

       At the final pretrial conference in this matter on September 27, 2019, the Government made

an oral motion for a list of defense witnesses. ECF No. 837. The Court ordered that each

Defendant produce such a list no later than the start of trial. Id. On October 1, 2019, Defendants

Shabba Chandler and Philip Miles filed briefs in opposition to the Government’s oral motion.

ECF Nos. 846, 847. The following day, Defendants Deshaun Trent and Ashley Ross also filed

oppositions. ECF Nos. 847, 850. These Defendants argue that the Court should not require them

to disclose their witness lists because doing so would reveal their trial strategy. As a result of

these filings, the Court vacated its oral order of September 27, 2019 in order to review the briefing

before issuing a new order. ECF No. 849.

       There is no constitutional or statutory obligation for either the Government or a Defendant

to produce a witness list in advance of trial. United States v. Smith, 780 F.2d 1102, 1107-10 (4th

Cir. 1985); United States v. Anderson, 481 F.2d 685, 691 (4th Cir. 1973), aff’d, 417 U.S. 211


                                                  1
(1974); United States v. Celis, 608 F.3d 818, 831 (D.C. Cir. 2010). Instead, as Defendants

acknowledge, the decision whether to require an exchange of witness lists rests within the

discretion of the trial court. United States v. Fletcher, 74 F.3d 49, 54 (4th Cir. 1996). In this

case, the Court ordered disclosure of the Government’s witness list well in advance of trial in order

to “protect the rights of the parties and ensure the timely and efficient trial of this large, complex

criminal case.” Third Amended Scheduling Order, ECF No. 364. Those same concerns and the

“interests of justice and fairness” support the Government’s request for reciprocal disclosure.

Fletcher, 74 F.3d at 54.

       First, the Government is not seeking pre-trial disclosure. 1 Rather it is seeking disclosure

at the time of trial – the point at which Defendants necessarily begin to implement their trial

strategy. Thus, to the extent a witness list would signal the defense strategy, those concerns are

minimal.    Moreover, those concerns are eliminated once trial begins and defendants start

revealing their strategy through voir dire questions and in opening statement.

       Second, while Rule 16 does not require Defendants to provide a witness list, it does require

Defendants to produce, in advance of trial, reciprocal discovery including any documents or

tangible objects if “the defendant intends to use the item in the defendant’s case-in-chief at trial.”

Fed. R. Crim. P. 16(b)(1)(A)(ii). Disclosure of exhibits the defense plans to introduce is often far

more revealing of trial strategy. Thus, the rules inherently contemplate disclosure of some defense

strategy.

       Third, this is a multi-week, complex case involving a vast number of defendants, defense



1
 At the September 27, 2019 pre-trial conference, the Government asked for pre-trial disclosure
but stated that it would be satisfied by disclosure at the time of trial.

                                                  2
attorneys, exhibits and witnesses. At the insistence of the Defendants, the jury will be drawn from

the Danville division. Thus, each juror must either commute a substantial distance, or stay at a

local hotel, nearly every day for well over a month. As the Court has recognized, this is an

enormous burden on the individual jurors. Should the Government learn of defense witnesses

only at the last moment, it will inevitably cause delay as the Government will be forced to request

recesses in order to prepare for these unknown witnesses. Even assuming the Government had

unlimited resources as the Defendants suggest, it would still take time to identify the witness,

review relevant materials, and conduct any necessary investigation. This is especially true given

that Defendants have made no Rule 16 disclosures that would enable the Government to prepare

in advance. 2 This will only serve to unnecessarily delay the proceedings and impair the ability of

the jurors to serve attentively and effectively in this already lengthy, complex trial.

        WHEREFORE, the United States respectfully requests that this Court reinstate its original

order requiring Defendants to produce witness lists to the United States no later than October 7,

2019.

                                               Respectfully submitted,

                                               THOMAS T. CULLEN
                                               United States Attorney

                                               s/ Michael A. Baudinet
                                               Ronald M. Huber
                                               Heather L. Carlton
                                               Michael A. Baudinet

2
  Presumably the Defendants would also object to providing early discovery of witness
statements under Rule 26.2. The Government would then be forced to move for production of
witness statements under this rule after each witness testified. This would only delay trial
further as – even assuming Defendants are prepared to immediately produce those statements –
the Government would still need time to review any such material prior to cross-examination.

                                                  3
                                             Assistant United States Attorneys

                                             Michael J. Newman
                                             Special Assistant United States Attorney
                                             United States Attorney's Office
                                             255 West Main Street, Room 130
                                             Charlottesville, VA 22902
                                             Tel: 434.293.4283
                                             Ron.huber@usdoj.gov
                                             Heather.carlton@usdoj.gov
                                             newmamj@danvilleva.org
                                             Michael.baudinet@usdoj.gov



                                     CERTIFICATE

       I hereby certify that a true and correct copy of the foregoing has been electronically filed

with the Clerk by CM/ECF system, which will send notification of such filing to all counsel of

record, on this 3rd day of October, 2019.

                                                     s/ Michael A. Baudinet




                                                4
